Title: From Benjamin Franklin to Thomas Cushing, 5 January 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Jan. 5, 1774.
I received the honour of yours dated October 28 with the Journals of the house and Mr. Turner’s Election Sermon.

I waited on Lord Dartmouth on his return to town, and learnt that he had presented to his majesty our petition for the removal of the governors. No subsequent step had yet been taken upon it: but his lordship said, the king would probably refer the consideration of it to a committee of council, and that I should have notice to be heard in support of it. By the turn of his conversation, though he was not explicit, I apprehend the petition is not likely to be complied with: but we shall see. His lordship expressed as usual much concern at the differences subsisting, and wished they would be accommodated. Perhaps his good wishes are all that is in his power.
The famous letters having unfortunately engaged Mr. Temple and Mr. Wheatley in a duel, which being interrupted would probably be renewed, I thought it incumbent on me to prevent as far as I could any farther mischief, by declaring publicly the part I had in the affair of those letters, and thereby at the same time to rescue Mr. Temple’s character from an undeserved and groundless imputation, that bore hard upon his honour, viz. that of taking the letters from Mr. Wheatly, and in breach of confidence. I did this with the more pleasure as I believe him a sincere friend to our country. I am told by some that it was imprudent in me to avow the obtaining and sending those letters, for that administration will resent it. I have not much apprehension of this, but if it happens I must take the consequences. I only hope it will not affect any friend on your side the water, for I have never mentioned to whom they were transmitted.

A letter of mine to you, printed in one of the Boston papers has lately been reprinted here, to show, as the publisher expresses it, that I am “one of the most determined enemies of the welfare and prosperity of Great Britain.” In the opinion of some, every one who wishes the good of the whole empire, may nevertheless be an enemy to the welfare of Great Britain, if he does not wish its good exclusively of every other part, and to see its welfare built on their servitude and wretchedness. Such an enemy I certainly am. But methinks ’tis wrong to print letters of mine at Boston which give occasion to these reflections.
I shall continue to do all I possibly can this winter towards an accommodation of our differences; but my hopes are small. Divine Providence first infatuates the power it designs to ruin. With the great esteem and respect, I have the honour to be, Sir, your most obedient humble servant,
B. Franklin
